Name: Commission Regulation (EC) No 2227/1999 of 20 October 1999 establishing the quantity of certain pigmeat products available for the first quarter of 2000 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part
 Type: Regulation
 Subject Matter: EU finance;  international trade;  animal product;  tariff policy;  Europe
 Date Published: nan

 EN Official Journal of the European Communities 21. 10. 1999L 271/14 COMMISSION REGULATION (EC) No 2227/1999 of 20 October 1999 establishing the quantity of certain pigmeat products available for the first quarter of 2000 under the arrangements provided for by the free trade agreements between the Community, of the one part, and Latvia, Lithuania and Estonia, of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2305/95 of 29 September 1995 laying down detailed rules for the applica- tion in the pigmeat sector of the arrangements provided for in the free trade agreements between the Community, of the one part and Latvia, Lithuania and Estonia, of the other part (1), as last amended by Regulation (EC) No 691/97 (2), and in partic- ular Article 4(4) thereof, Whereas in order to ensure distribution of the quantities avail- able, the quantities carried forward from the period 1 January to 31 March 2000 should be added to the quantities available for the period 1 October to 31 December 1999, HAS ADOPTED THIS REGULATION: Article 1 The quantity available for the period 1 January to 31 March 2000 pursuant to Regulation (EC) No 2305/95 is set out in the Annex hereto. Article 2 This Regulation shall enter into force on 21 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 233, 30.9.1995, p. 45. (2) OJ L 102, 19.4.1997, p. 12. EN Official Journal of the European Communities21. 10. 1999 L 271/15 ANNEX (t) Group Total quantity available for the period 1 January to 31 March 2000 18 900 19 900 20 180 21 900 22 450